Citation Nr: 0422631	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition, other than PTSD.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.

4.  Entitlement to service connection for a back disability, 
claimed as lumbar paravertebral radiculitis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for a chest condition.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which found that new and 
material evidence had not been submitted to reopen claims for 
PTSD, a nervous condition, and a right ankle disability, and 
also denied service connection for a back disability, 
headaches, a left shoulder disability, and a chest condition.  
In September 1999, the veteran testified at a hearing at the 
RO.

The present Board decision addresses the claims to reopen 
based on the submission of new and material evidence, and the 
remand which follows addresses the claims for service 
connection.




FINDINGS OF FACT

1.  In a July 1995 decision, the Board denied the veteran's 
claim for service connection for PTSD.  Evidence received 
since the July 1995 Board decision includes some evidence 
which is not cumulative or redundant of evidence previously 
considered, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.

3.  In an unappealed August 1988 decision, the RO denied 
service connection for a nervous condition.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  In an unappealed August 1972 decision, the RO denied 
service connection for a right ankle disability.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a nervous 
condition, other than PTSD and the August 1988 RO decision 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).
4.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right ankle 
disability, and the August 1972 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1967 to December 1969.  His service records show that he was 
stationed in Vietnam for approximately three months, and his 
military occupational specialty was armor/unit supply 
specialist.  His service medical records are negative for the 
presence of a chronic right ankle disability during service.  
Treatment records from January 1969 show that he was nervous 
and wanted to get out of duty, but are otherwise negative for 
complaints of or treatment for a nervous condition or 
psychiatric disorder.  His October 1969 separation 
examination is negative for the existence of a psychiatric 
disorder or a chronic right ankle disability.

During a July 1972 VA examination, the veteran reported that 
he had numerous enemies due to his bizarre behavior and 
unpredictable attitude.  Upon examination, he was verbose, 
argumentative, and quarrelsome.  He had hallucinations and 
delusional ideas that were not corroborated by other findings 
and he entertained occasional suicidal ideas.  Additionally, 
his attitude and behavior were unpredictable and his 
sensorium was clear.  A diagnosis of undifferentiated 
schizophrenic reaction was recorded.  He was noted to have a 
poorly organized personality with great inner tensions and 
innumerable inconsistencies in his feelings and behavior 
which the examiner indicated were typical of schizophrenia.  
Regarding his right ankle, he complained of instability of 
the ankle, but objective examination found no functional 
impairment of the ankle.  A one inch scar was noted over the 
right internal malleolus, but there was normal range of 
motion and no weakness of the ligaments.  A right ankle scar 
was diagnosed. 

In August 1972, the RO denied service connection for a leg 
condition, including a right ankle disability.  The veteran 
did not appeal this decision, and thus it became final.

In August 1980, the veteran was hospitalized due to anxiety, 
irritability, hallucinations, and delusions.  Upon 
examination, he was guarded, not spontaneous, and 
uncooperative.  Additionally, he had scanty production of 
thought with looseness of associations as well as poor 
integration of ideas with persecutory and referential 
ideation.  His affect was flat and his mood was hostile.  His 
memory was poor for recent events and he was disoriented with 
regard to time.  His insight and judgment were both impaired.  
Upon his discharge in September 1981, a diagnosis of 
undifferentiated schizophrenia was recorded. 
 
VA records show that the veteran sought outpatient treatment 
for his psychiatric disorder on a number of occasions during 
the early and middle 1980's.  During this time, the 
previously rendered diagnosis of schizophrenia was confirmed. 
 
The report of a July 1985 VA examination discloses that the 
veteran was alert, tense, and rather suspicious.  His 
conversation was coherent and relevant, but its content 
included strong paranoid ideation and behavior.  No delusions 
or hallucinations were noted and he was oriented to three 
spheres.  His memories were grossly preserved and his 
concentration was poor.  He admitted to experiencing episodes 
of sudden depressive feelings with suicidal thoughts.  His 
retention and recall were preserved, his judgment was fair, 
and he differentiated well between right and wrong.  The 
diagnosis was chronic undifferentiated schizophrenia.   

VA outpatient treatment records dated in February 1987 show 
the veteran with complaints of pain in his right ankle, 
mostly following long periods of standing or walking.  He 
said he had some swelling in the ankle towards the end of the 
day.  On examination, there was no swelling and no 
instability, but mild tenderness was found.  It was noted 
that he was using an elastic ankle sleeve.
 
In August 1988, the RO denied service connection for a 
nervous condition.  The veteran did not appeal this decision, 
and it became final.
VA psychiatric treatment records show that the veteran sought 
treatment for psychiatric problems on a number of occasions 
from the late 1980's to the early 1990's.  During this time, 
the diagnosis of schizophrenia was confirmed on several 
occasions.

The report of a December 1991 VA examination reveals that the 
veteran was alert and in contact.  He was rather explosive, 
depressed, and had a tendency to cry.  Strong referential 
persecutory ideations and delusions were observed.  He was 
oriented, his memory was superficially preserved, and his 
concentration and judgment were poor.  His affect was 
inappropriate and suicidal as well as homicidal ideations 
were detected.  A diagnosis of chronic undifferentiated 
schizophrenia was recorded. 
 
In March 1992, a diagnosis of rule out post-traumatic stress 
disorder was made.

In August 1994, the Board remanded the veteran's claim for 
service connection for PTSD to the RO for additional 
evidentiary development.  

In July 1995, the Board denied the veteran's claim for 
service connection for PTSD.  He appealed this denial to the 
U. S. Court of Veterans Appeals (Court).

In a statement submitted by Dr. Jose A. Juarbe dated in 
August 1995, it was indicated that the veteran served in 
Vietnam in the infantry during service, and was involved in 
several combat episodes including one in which a friend of 
his was killed.  He remembered that the individual's name was 
Walker and said that he was ordered not to help him.  He 
reported that for the previous 15 years he had experienced 
recurring nightmares of Vietnam in which he saw dead and 
wounded soldiers and heard them screaming.  He said he 
relived his war experiences almost daily whenever he heard an 
explosion or a helicopter.  He reported that he avoided 
Chinese restaurants and war movies, and frequently spent his 
nights looking through his windows because he feared the 
Vietcong would attack him.  Dr. Juarbe opined that the 
veteran had chronic PTSD which was directly related to his 
active duty service in Vietnam.

In October 1995, the veteran was given a VA mental disorders 
examination.  He indicated that he was currently receiving 
treatment and medication for his psychiatric condition.  He 
reported that he occasionally had very strong, aggressive, 
homicidal thoughts towards his family.  He said he spent a 
lot of time away from his home because of family conflict, 
and that the only person he trusted was his mother.  
Following objective examination during which various 
psychiatric symptoms including persecutory ideation and 
auditory hallucinations were indicated, the examiner's 
diagnosis was schizophrenic disorder of undifferentiated 
type.
    
In a January 1997 order, the Court affirmed the Board's July 
1995 decision denying the veteran's claim for service 
connection for PTSD.

In August 1997, the veteran filed his current application to 
reopen his claims for service connection for PTSD, a nervous 
condition, and a right ankle disability.

In September 1999, the veteran testified at a hearing at the 
RO.  He said that he wanted to get out of service because he 
was suffering from a nervous condition.  He reported that he 
went to the hospital for his nerves while he was in service, 
and was given pills to take.  He stated that he was 
disoriented after service and therefore did not seek service 
connection for the condition until several years later.  He 
said that he was an infantryman during service, and that he 
experienced mortar attacks and had friends die in Vietnam.  
He said mortar attacks occurred almost on a daily basis when 
he was in Vietnam.  He indicated that he was assigned to the 
4th Infantry Division at Pleiku during his Vietnam service.  
He said he had nightmares about Vietnam approximately two to 
three times each week.  He stated that he had been treated 
for his nervous condition shortly after service.  His wife 
testified that he was very tense and anxious after service, 
and had nightmares several times each week.  She said she 
first took him to get treatment for his nervous condition in 
approximately 1972.  She testified that he had difficulty 
sleeping and got up several times during the night.  No 
testimony was presented regarding his claim for service 
connection for a right ankle disability.

VA outpatient treatment records dated from 1999 to 2002 show 
continued treatment for various psychiatric symptoms, 
including nightmares, flashbacks, anxiety, insomnia, 
irritability, and auditory hallucinations.  Assessments from 
1999 and 2000 included PTSD, depression, and insomnia.  A 
private X-ray dated in January 2000 showed no significant 
bony abnormality of the right leg.  Diagnoses from 2001 and 
2002 included anxiety, PTSD, and major recurrent depression 
with psychotic symptoms.  

In May 2004, the veteran's representative submitted an 
extract of an Operational Report - Lessons Learned concerning 
the veteran's Vietnam unit, the 4th Infantry Division, for 
the period from May 1, 1968 to July 31, 1968.  These records 
show that the 4th Infantry Division participated in combat 
and came under fire during the time the veteran was assigned 
to this unit during his service in Vietnam.  The report 
details various rocket and mortar attacks in June and July of 
1968 in areas where the 4th Infantry Division served, 
including the city of Pleiku.

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in an August 
2002 letter and the August 2002 supplemental statement of the 
case.
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
Under the circumstances of the case, a VA examination is not 
necessary to decide the claims on appeal.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

A.  New and material evidence for service connection for PTSD

A Board decision in July 1995 denied service connection for 
PTSD.  Such decision is considered final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted since then, and if so reopened, the claim 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991). 

In August 1997, the veteran applied to reopen the previously 
denied claim for service connection for PTSD.  As applicable 
to the present appeal, "new and material evidence" means 
evidence not previously submitted to VA decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  [The Board notes that the 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001.  The veteran applied to reopen his claim prior to this 
date, and thus the new version does not apply to the instant 
case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); (38 
C.F.R. § 3.156(a) (2003).]

At the time of the Board's decision in July 1995, medical 
evidence of record did not show a confirmed diagnosis of 
PTSD, and there was no verification of an in-service stressor 
which would serve to link a diagnosis of PTSD to his military 
service.

Evidence received since July 1995 includes an August 1995 
private medical letter which diagnoses the veteran with 
chronic PTSD and relates the condition to events he 
experienced in Vietnam.  Subsequent VA outpatient treatment 
records from the late 1990's and early 2000's also contain 
diagnoses of PTSD.  Additionally, evidence has been submitted 
which shows that the unit the veteran was assigned to in 
Vietnam, the 4th Infantry Division, was subjected to rocket 
and mortar attacks during the veteran's service with this 
unit.  This evidence is not cumulative or redundant of 
previously considered evidence, and it is significant enough 
that it should be considered in order to fairly decide the 
merits of the claim.  

The Board finds that the additional evidence is both new and 
material, and thus the claim for service connection for PTSD 
is deemed to be reopened.  Therefore, the claim will be 
reviewed below on a de novo basis.  Manio, supra.

B.  Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

While PTSD was not diagnosed at the veteran's 1995 VA 
examination, private medical records from 1995 contain a 
diagnosis of chronic PTSD which is linked to his Vietnam 
experiences, and more recent VA outpatient treatment records 
contain diagnoses of PTSD.  While there is evidence both for 
and against the presence of PTSD, with application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the veteran has an acceptable diagnosis of PTSD.  
However, regardless of diagnosis, service connection for PTSD 
also requires sufficient proof of a service stressor.

The veteran served in the Army in Vietnam, and his service 
records show that his military occupational specialty was 
that of an armor/unit supply specialist.  Service records 
show no combat decorations or other evidence of participation 
in combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi , 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

A recent court decision indicates that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.  One of the veteran's claimed 
Vietnam stressors includes rocket or mortar attacks.  
Documents of record verify episodes from June and July of 
1968 in which the veteran's unit, the 4th Infantry Division, 
was subjected to rocket and mortar attacks in the Pleiku 
area.  Some of the veteran's other claimed Vietnam stressors 
have not been verified, but the rocket/mortar attack stressor 
is corroborated.  In the spirit of the holding in Pentecost, 
the Board finds there is sufficient credible supporting 
evidence of a PTSD-related stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).

                       C.  New and material evidence for 
service connection for a nervous condition, other than  PTSD

An RO decision in August 1988 denied service connection for a 
nervous condition.  As such decision was not appealed, it is 
considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996);  Manio v. Derwinski, 1 Vet. App. 140 
(1991).

As set forth above and applicable to the present appeal, 
"new and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence of record at the time of the RO's August 1988 
decision showed that the veteran had been diagnosed with 
various nervous-related conditions, including anxiety 
reaction and schizophrenia.  However, it was not found that 
such conditions were satisfactorily linked to his military 
service, and thus service connection for a nervous condition 
was denied.
Evidence submitted subsequent to August 1988 includes 
outpatient treatment records and VA examinations which 
continue to show treatment for various psychiatric symptoms, 
along with diagnoses including schizophrenia, anxiety, 
depression, and PTSD.  However, apart from PTSD (for which 
service connection has been granted above), none of the 
additional evidence relates the variously diagnosed 
conditions to any incident of the veteran's military service.  
While some of this additional evidence is new in that it 
shows the existence of nervous conditions which were not 
shown at the time of the RO's 1988 decision, the additional 
evidence submitted is not material, as it does not show that 
any diagnosed nervous condition is related to service.  Such 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.  38 C.F.R. § 3.156.

Since the RO's 1988 decision, the veteran has asserted that 
he has a nervous condition which is attributable to service; 
however, this assertion was previously considered and is not 
new evidence.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  Moreover, as a layman the veteran has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition, and his statements on such are not material 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board concludes that new and material evidence has not 
been submitted since the 1988 RO decision.  Thus the claim 
for service connection for a nervous condition is not 
reopened, and the 1988 RO decision remains final.

D.  New and material evidence for service connection for a 
right ankle disability

At the time of the RO's August 1972 decision denying service 
connection for a leg condition, including a right ankle 
disability, evidence of record was negative for the presence 
of a chronic right ankle disability during service.  Post-
service medical records showed complaints of pain and 
instability in his right ankle at a 1972 VA examination, but 
no functional impairment was found and there was normal range 
of motion.  A right ankle scar was diagnosed.  Service 
connection was denied as the evidence failed to show the 
existence of a chronic right ankle disability which was 
related to service. 

Evidence of record subsequent to August 1972 shows the 
veteran complaining of right ankle pain at a 1985 VA 
examination.  An almost invisible scar was diagnosed over the 
right malleolus area.  Additional complaints of right ankle 
pain were noted in VA outpatient treatment records from 1987.  
The remainder of the medical evidence since August 1972 does 
not refer to a chronic right ankle disability.

Upon consideration of the medical evidence of record since 
August 1972, the Board finds that new and material evidence 
regarding a right ankle disability has not been presented.  
The additional medical evidence shows complaints of right 
ankle pain on two occasions.  The existence of right ankle 
pain was a previously known fact, and to this extent medical 
records showing such are cumulative and not new.  Vargas-
Gonzalez, supra.  Moreover, the additional medical records 
are not material in that they do not show that the veteran 
currently has a chronic right ankle disability which is 
related to any incident of service.  As such, the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.  38 C.F.R. § 3.156.  The Board concludes that new 
and material evidence has not been submitted since the 1972 
RO decision.  Thus the claim for service connection for a 
right ankle disability is not reopened, and the 1972 RO 
decision remains final.

 
ORDER

The claim for service connection for PTSD is reopened and 
service connection for PTSD is granted.

The application to reopen a claim for service connection for 
a nervous condition is denied.

The application to reopen a claim for service connection for 
a right ankle disability is denied.

REMAND

The remaining issues on appeal are service connection for a 
back disability, headaches, a left shoulder disability, and a 
chest condition.  In the judgment of the Board, there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran's service medical records and post-service 
medical records show treatment for each of the indicated 
conditions.  However, the veteran has not been given VA 
examinations which address the existence and etiology of 
these indicated conditions.  His representative has requested 
that these claims be remanded for provision of VA 
examinations, and the Board agrees that such should be 
accomplished prior to further adjudication of these claims.  
Additionally, any updated treatment records should also be 
obtained.  

In view of the foregoing, these issues are remanded to the RO 
RO via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for a back disability, 
headaches, a left shoulder disability, 
and a chest condition from 2002 to the 
present.  The RO should obtain copies of 
the related medical records which are not 
already in the claims folder. 

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current back disability, headaches, left 
shoulder disability, and chest condition.  
The claims folder should be provided to 
and reviewed by the examiner.  The 
examiner should diagnose all current 
disorders involving the claimed 
conditions.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of the current 
disorders, including any relationship 
with the veteran's military service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for a back disability, 
headaches, a left shoulder disability, 
and a chest condition.  If the claims are 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



